Citation Nr: 0740682	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  He died on October [redacted], 2003.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Muskogee, Oklahoma, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant requested a hearing before a Decision Review 
Officer at the RO in June 2005.  She withdrew that request in 
a November 2006 statement.  The Board may proceed.  See 
38 C.F.R. § 20.1304.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a personal hearing before a Member of 
the Board at the RO in her June 2005 Form 9.  The appellant 
then requested the DRO hearing discussed in the Introduction.  
In November 2007, the Board sent a letter to the appellant 
asking whether she still wanted a Board hearing.  She 
submitted a December 2007 response indicating that she did.  
The Board remands for a hearing before a traveling Veterans 
Law Judge.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a 
Veterans Law Judge at the RO, and notify her 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



